Citation Nr: 9911373	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim on 
appeal.  The veteran, who had active service from October 
1966 to May 1969, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 

During the course of this appeal, the veteran changed his 
residence from Connecticut to Michigan, and the claims folder 
was transferred to the RO in Detroit, Michigan.


REMAND

The RO, in July 1995, reopened the veteran's claim for 
service connection for PTSD, previously denied in February 
1994 and December 1980.  This decision to reopen the claim 
was based on a finding that new and material evidence, 
consisting of a diagnosis of PTSD related to service, had 
been submitted.  This new evidence is also sufficient to well 
ground the veteran's claim, and trigger the VA's duty-to-
assist obligation in the development of all facts involving 
his claim.  See Winters v. West, No.97-2180, slip op. at 4 
(U.S. Vet. App. Feb. 17, 1999); 38 U.S.C.A. § 5107(a) (West 
1991).  

A review of the claims folder indicates that the veteran has 
been informed that his claim lacks sufficiently detailed 
stressor information to support his claim, and he has not 
responded to the RO's request to submit a stressor statement.  
The RO, however, has not attempted to obtain verification 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) with respect to the stressor 
information the veteran has provided, apparently on the 
grounds that the stressors that have been reported by the 
veteran are insufficiently detailed.  While the Board agrees 
that many of the stressors identified by the veteran in his 
treatment records lack detail, the Board notes further that 
the veteran has reported that upon his arrival in Vietnam, in 
August 1967, Cam Ranh Bay was under attack.  Furthermore, the 
veteran reported during his hearing testimony that his unit 
was overrun by enemy forces.  

The Board finds that, in view of the fact that the veteran's 
service records do not indicate that he served in combat, the 
duty to assist mandates that VA attempt to obtain 
confirmation of the veteran's stressors where possible.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  In addition, 
the duty to assist mandates that the veteran be informed that 
he can provide verification of the incidents he is claiming 
as stressors by submitting letters from service colleagues 
who witnessed such events.  
Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should again request from the 
veteran as detailed information as 
possible concerning the stressors to 
which he was allegedly exposed in service 
and lead to the onset of PTSD.  Such 
information should include specific 
dates, locations, units, and the names of 
the individuals killed or wounded during 
the claimed event(s).  Any information 
obtained should be associated with the 
claims file.  The RO should prepare a 
summary of the information provided by 
the veteran in his stressor statement or 
made to physicians in the course of 
treatment.  The veteran is hereby 
notified that the United States Court of 
Appeals for Veterans Claims has held that 
asking a claimant to provide underlying 
facts, i.e., the names, dates, and places 
of the claimed events, does not 
constitute either an impossible or 
onerous task.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Board 
would stress to the veteran that the 
information requested is vital to any 
attempts to seek verification of the 
claim, and that failure to provide the 
requested information may well result in 
the denial of the claim.

2.  The RO should then contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 to verify the events reported 
by the veteran as stressors.  In 
particular, USASCRUR is requested to 
confirm whether Cam Ranh Bay came under 
attack during the month of August 1967.  
If a unit history is available for the 
units the veteran was assigned to during 
his service in Vietnam, USASCRUR is 
requested to provide copies of those unit 
histories.  Any information obtained 
should be associated with the claims 
file.  If, during the course of this 
development, additional evidence or 
research is suggested by the USASCRUR, 
the RO should undertake the suggested 
action.  Any information obtained should 
be associated with the claims file.  

3.  The RO should arrange for the 
veteran to be accorded a comprehensive 
psychiatric examination.  The primary 
purpose of the examination is to 
determine whether the veteran satisfies 
the diagnostic criteria contained in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. rev. 1994) for 
a diagnosis of PTSD.  The RO must 
specify for the examiner the stressor(s) 
claimed by the veteran which have been 
verified by the evidence of record, and 
the examiner must be instructed that 
only those verified events may be 
considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner must determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  The examiner should 
integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the verified inservice stressors.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.




		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



